Appeal by the defendant from a judgment of the County Court, Suffolk County (Sherman, J.), rendered November 7, 1984, convicting her of attempted petit larceny, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant, originally indicted for robbery in the second degree, pleaded guilty to the substantially reduced charge of attempted petit larceny following negotiations which spanned several months. The record before us demonstrates that both the court and the defendant were fully informed of the factors prompting the favorable offer and that the defendant had ample opportunity to consider whether to accept it. During the thorough plea allocution, the defendant unequivocally admitted her guilt and provided factual detail supporting the *585plea. Her subsequent generalized assertion of innocence did not entitle her to withdraw it (see, People v Dixon, 29 NY2d 55; People v Grady, 110 AD2d 780; People v Matta, 103 AD2d 756), and the County Court’s inquiry upon the defendant’s application to withdraw her plea was, under the circumstances, appropriate (see, People v Nixon, 21 NY2d 338, 355, cert denied sub nom. Robinson v New York, 393 US 1067; cf., People v Gatling, 84 AD2d 539). The defendant’s guilty plea "was voluntarily made with the advice of counsel following an appraisal of all the relevant factors” (People v Dixon, supra, at 57) and we conclude that denial of the defendant’s motion to withdraw her guilty plea was a proper exercise of discretion. Thompson, J. P., Weinstein, Eiber and Harwood, JJ., concur.